DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, directed to Figures 1-14 and 24-35.
Species II, directed to Figures 15-23. 
 Species I is directed to a shade assembly having a rod positioned in the tube with a spring positioned on the rod. Species II is directed to a shade assembly with a spring connected to the tube with a spring fixing member, wherein no rod is provided within the spring or tube. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims are generic to both species, as claim 1 (and dependent claims 2-12) recites “a rod disposed linearly within the tube” which is only provided in Species I and claim 13 (and dependent claims 14-20) recites “a spring fixing member which is located within the tube in a fixed manner for fastening the first spring and a first hook portion of the first spring is configure dot be attached to the spring fixing member form one end thereof and to the first cap from another end thereof” which is only provided in Species II.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a shade assembly comprising a tube, a first spring, and a first cap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least Lii (U.S. Patent No. 5,226,467), which discloses a shade assembly [FIG. 1] comprising a tube (1), a first spring (5), and a first cap (61). The elements of the shared technical features are anticipated by Lii--since these elements are anticipated, the shared technical feature does not make a contribution over the prior art and therefore is not considered to be a special technical feature.
During a telephone conversation with Christopher Atkinson on 2/22/22 a provisional election was made without traverse to prosecute the invention of Species I, on which claims 1-12 read.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threads and threaded portions recited in claims 8 and 9 must be shown or the feature(s) canceled from the claim(s). Figures 26 and 28 best illustrate the elements identified as threaded portions 147 and 184, but these portions are illustrated as notches/ridges or protrusions, and not as threads as they are defined in the context of the art. There is no special definition for the term “thread” or “threaded portion” in the disclosure that is distinct from the plain meaning of the term, so it is unclear how the structure shown in the drawings can be interpreted as a thread or threaded portion. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Specification
The disclosure is objected to because of the following informalities: The specification discloses a threaded portion 147 having at least one thread provided on a surface 142 of the second mounting member, which is configured to engage a corresponding threaded portion 184 having at least one thread on the cap 18. The terms “thread” and “threaded portion” are inconsistent with their plain meanings in the context of the art. The threaded portions disclosed in the application are disclosed as having a configuration including radially spaced teeth or interlocking ridges, and do not include a helical groove or ridge as is required by the common definition of the term. The interlocking configuration of the threaded portions as disclosed in the specification is contrary to the ordinary meaning of the term “thread”, and is not clearly redefined in the specification. Applicant may be their own lexicographer, but a special definition for the terms “thread” and “threaded portion” must be clearly set forth in the specification if it differs from the plain and ordinary meaning it would otherwise possess (See MPEP 2111.01 and 2173.05(a)). Applicant is further advised that the disclosure provides support for amendments to recite “teeth” or “ridge” instead of “thread”--the disclosure must be amended to either replace the recitations of the terms “thread” and “threaded portions” with terms that accurately reflect the disclosed structure, or to include a special definition for the terms that encompasses the structure of these portions as disclosed.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 6, and 9 are objected to because of the following informalities:
Claim 1 recites “an other” in line 14, which should be replaced with --another--.
Lines 10-15 of claim 1 are indented, but they are not reciting limitations directed to a specific element or assembly in the preceding paragraph. It is recommended that lines 10-15 be provided with the same indent as the preceding lines.
Claim 2 recites “further comprising a second protrusion configured to receive the first hook portion and a head configured to be placed into the second protrusion are provided on the rod”, which includes a minor grammatical inconsistency. A recommended correction is to recite --wherein-- instead of “further comprising”, or a similar recitation.  Appropriate correction is required.
Claim 6 recites “one end of the guiding member is located on the first cap grove”. The word “grove” is a minor typographical error and should be replaced with --groove--. The word “and” should also be inserted before “one end” to ensure grammatical consistency.
Claim 9 recites “a fourth cap channel extending along the first cap and the extension is passed through the fourth cap channel”. It is clearly understood that the term “fourth cap channel” is not an introduction of a fourth cap, and that the fourth cap channel is provided on the first cap. However, the term “fourth cap channel” should be replaced with --first cap channel-- to ensure consistency. The word “and” in the recitation “and the extension” should also be replaced with --wherein-- to ensure grammatical consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first protrusion fixed to the second cap from one end of the rod to prevent a rotational movement” in lines 10-11. The structure and configuration of the first protrusion, second cap, and rod is unclear in this limitation. Does “fixed to the second cap from one end of the rod” require connections between the first protrusion, the second cap, and the rod? Is the first protrusion only required to be positioned at or adjacent to the one end of the rod? It is also unclear what rotational movement is prevented--does the limitation require that the first protrusion, second cap, and rod all be prevented from rotating, or is only one of the elements prevented from rotating? If the latter is the case, which element is fixed against rotation? A recommended correction is to instead recite “a first protrusion fixed to the second end cap at one end of the rod to prevent a rotational movement of the first protrusion”, or a similar recitation. It is noted that the recommended correction above may need to be altered to identify which element or elements are prevented from rotating.
Claim 1 recites “and a first hook portion configured to be connected to an other end of the rod from another side of the first spring” in lines 14-15. It is unclear what is required by the recitation “from another side of the spring”. Does this require that the first hook portion be connected to the side of the spring, or is it only required to be positioned at that side? Alternatively, is the connection required to be formed in a specific manner, such that it spans a length of the spring including a portion encompassing one side of the spring? A recommended correction is to instead recite “and a first hook portion, the first hook portion being provided at another end of the first spring and configured to be connected to another end of the rod”, or a similar recitation.
Claims 8 and 9 recite the terms “threaded portion” and “thread” in line 4 of claim 8 and lines 4-5 of claim 9. The term “thread” is defined in the context of the art as “a helical groove in a cylindrical hole (female thread), formed by a tap or lathe tool, or a helical ridge on a cylindrical bar, rod, shank, etc. (male thread), formed by a die or lathe tool” (per https://www.thefreedictionary.com/thread). Given a plain meaning in the context of the art, a thread requires a helical groove or ridge (e.g. a screw thread). Read in light of the disclosure, it is unclear what structure is required to be considered a thread. As noted in the drawing objection above, the threads and threaded portions are shown as radially spaced ridges or notches. This structure is not consistent with the plain meaning of the term “thread”. Applicant is free to be their own lexicographer, but no special definition for the term “thread” has been clearly set forth in the 
Claim 9 recites “a corresponding threaded portion with at least one thread corresponding to the threaded portion on the first cap groove”. It is unclear if this limitation requires that the corresponding threaded portion be provided on the first cap groove, or if it is provided on the fourth cap channel (or a different element). The recitation “the threaded portion on the first cap groove” lacks sufficient antecedent basis, as the only threaded portions previously introduced are the “corresponding threaded portion” in line 4 of claim 9, and the “threaded portion” in line 4 of claim 8, which is recited as being provided on the one surface of the guiding member (and not on the first cap groove). The limitation “the first cap groove” also lacks sufficient antecedent basis, as it is not previously introduced in the claims (it is introduced in claim 6, but claim 9 does not depend upon claim 6). The limitation in claim 9 does not clearly set forth the required location or configuration of the corresponding threaded portion.
Claims 2-7 and 10-13 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lii (U.S. Patent No. 5,226,467).
Regarding claim 1, Lii discloses a shade assembly [FIG. 1] comprising:
a tube (1) for winding a shade (12) used in vehicles (column 1, line 64; the abstract also discloses use of the shade in a car),
a rod (4) disposed linearly within the tube [FIGS. 1, 2],
a first mounting member (2), wherein the rod is passed through the first mounting member (column 2, lines 17-20) [FIG. 2],
a first spring (5) wound onto the rod [FIG. 2],
a first cap (61) and a second cap (60), wherein ends of the tube are located on the first cap and the second cap [FIG. 2],
a first protrusion (40) fixed to the second cap from one end of the rod to prevent a rotational movement (column 2, lines 57-61 discloses that the protrusion is fit into the groove 601 in the second cap, resulting in a rotationally fixed connection),
a first grooved portion (211) configured to mount one side of the first spring to the first mounting member (column 2, lines 21-24), and
a first hook portion (hook portion of the spring 5 shown in Figures 1 and 2, secured in the slit 41 of the rod 4) configured to be connected to an other end (end of the rod 4 at 41) of the rod from another side of the first spring [FIGS. 1, 2].

Regarding claim 3, Lii discloses that the first mounting member comprises a first mounting member recess (recess defined by groove 211), the tube is disposed in the first mounting member recess [FIG. 2]; and a tab (210) engaging a hole (10) on the tube on a side of the tab facing the tube (column 2, lines 5-16) [FIGS. 1, 2].
Regarding claim 4, Lii discloses an aperture (11) extending longitudinally on the tube [FIG. 1]. It is noted that the limitation does not require that the aperture extend along an entire length of the tube, and the aperture 11 of Lii is shown in Figure 1 as extending longitudinally along at least a portion of the tube.
Regarding claim 5, Lii discloses a guiding member (3) having a guiding member channel (a channel is defined on the guiding member 3 between the rib 330 and the surface of the post 33) 
Regarding claim 6, Lii discloses that the first cap has a first cap groove (the first cap groove is defined by the interior space of the first cap 61, shown in Figures 1 and 2 as the space in which the central tube 610 is located), one end of the guiding member (3) is located on the first cap grove [FIG. 1] to allow a rotational movement (column 3, lines 37-53 discloses that the guiding member 3 is rotatable relative to the first cap 61).
Regarding claim 7, Lii discloses that the second cap comprises a second cap groove (601) configured to receive the first protrusion (column 2, lines 57-61).
Regarding claim 8, Lii discloses an extension (32) configured to be away from one surface (the one surface is defined by the surface of the toothed rim 31, and the extension 32 extends away from said surface) of the guiding member [FIG. 1] facing the first cap [FIGS. 1, 2] and a threaded portion (toothed portion of the rim 31) having at least one thread on the one surface (as noted in the rejection under 35 U.S.C. 112(b) above, the required structure for a thread is not readily clear; the teeth of the toothed rim 31 read on threads, as best understood in view of the disclosure).
Regarding claim 9, Lii discloses a fourth cap channel (612) extending along the first cap [FIGS. 1, 2] and the extension is passed through the fourth cap channel [FIG. 2], and a corresponding threaded portion (toothed portion of the rim 611) with at least one thread (as noted in the rejection under 35 U.S.C. 112(b) above, the required structure for a thread is not readily clear; the teeth of the toothed rim 611 read on threads, as best understood in view of the disclosure) corresponding to the threaded portion on the first cap groove [FIGS. 2, 3].
Regarding claim 10, Lii discloses a housing (8) with a housing channel for accommodating the tube (the housing 8 is considered to be a housing based on the definition “Something that covers, protects, or supports, especially: a frame, bracket or box for holding or protecting a mechanical part” retrieved from https://www.thefreedictionary.com/housing; the housing 8 is disclosed at least as a support 
Regarding claim 11, Lii discloses that the first cap and the second cap have at least one connecting hole (602, 613), and wherein at least one housing hole (80, 81) is provided on the housing, and wherein at least one connecting member (603, 614) is provided for fixing the first cap and the second cap to the housing (column 2, lines 44-52) [FIGS. 1, 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lii (U.S. Patent No. 5,226,467) in view of Chen (U.S. Patent Application Publication No. 2012/0152470).
Regarding claim 2, Lii discloses a second protrusion (a protrusion is formed at slit 41 on the distal end of the rod 4, as shown in at least Figures 1 and 2) configured to receive the first hook portion (end of the spring 5 received in the slit 41), but does not disclose a head provided on the rod.
Nonetheless, Chen discloses a shade assembly comprising a head (33) configured to be placed into a protrusion (the protrusion is shown in at least Figure 5 at the distal end of the rod 31 as the portion defining the groove in which the head 33 is seated) provided on a rod (31) [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rod of Lii to include the head and protrusion configuration taught by Chen, in order to provide means for preventing displacement of the spring off the distal end of the rod.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lii (U.S. Patent No. 5,226,467) in view of Park (U.S. Patent Application Publication No. 2008/0314533).
Regarding claim 12, Lii discloses the housing, but does not disclose a housing aperture through which the shade is allowed to pass through.
Nonetheless, Park disclose a shade assembly comprising a housing (1) having a housing aperture (slot/aperture defined on the housing 1, shown best in Figure 4) allowing a shade (A) to pass therethrough.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Lii to have the structure including the aperture taught by Park, in order to provide protection for the tube and operating components and for the shade in a retracted position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634